Citation Nr: 1743508	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-27 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD), depression, and anxiety.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to an increased rating for radiculopathy of left lower upper extremity, currently evaluated as 20 percent disabling.

4. Entitlement to an increased rating for residuals of dislocated left shoulder with degenerative joint disease evaluated as 20 percent prior to February 16, 2012, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1977 until October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 rating decisions of the VA Regional Office (RO) in Louisville, Kentucky. The claims have been subsequently transferred to RO in St. Petersburg, Florida.

In March 2017, the Veteran testified at a videoconference before the undersigned. A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric condition, the Board finds that a remand is necessary. 

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his psychiatric condition. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has been treated for a mental condition. Furthermore, the Veteran contends that his acquired psychiatric condition may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's current psychiatric condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for an acquired psychiatric condition.

The Board acknowledges the May 2017 private medical opinion; however, finds the opinion to be of little probative value. The private examiner opined that the Veteran's diagnosed depressive disorder is at least as likely as not related to his military service. In reaching the conclusion, the examiner relied in part on the Veteran's lay statements of engaging in armed conflicts, specifically in Uganda. However, the claims folder fails to reflect the Veteran's service in Uganda or his participation in any Special Forces' operations. Further, the Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, notes his military occupational specialty as a Fabric Repair Specialist. Additionally, the only listed decoration, medal, badge, citation, or campaign ribbon awarded to the Veteran is an expert shooting badge. The Veteran's DD Form 214 further reflects the reason for his separation from active duty was his failure to maintain acceptable standards for retention. Medical opinions premised upon an unsubstantiated account of a claimant are of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant). Here, the Veteran's claim of engaging in armed conflicts in Uganda during military service has not been substantiated. Further, medical records note the Veteran to be a poor historian. (See December 2013 Behavioral Health Consultation). This is evident as the Veteran was unable to recall his rank was while allegedly serving as a Special Forces member during service. (See Hearing Transcript page 10).

In addition to relying on the Veteran's unsubstantiated lay statements, the May 2017 examiner mischaracterized the Veteran's in-service documented mental status. The May 2017 examiner noted that the Veteran was documented with depression in a 1979 Mental Status Evaluation. However, the August 1979 Report of Mental Status Evaluation, in which the examiner refers, reflects the Veteran with a depressed mood at the time. The report also noted the Veteran with normal behavior, clear thinking, good memory, normal thought content, and no significant mental illness. 

Based on the above, the Board finds that a VA medical examination and opinion is needed.

In regard to the Veteran's claim for entitlement to service connection for a low back disorder, the claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has been treated for a back condition. Furthermore, the Veteran contends that his low back condition may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's low back condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for a low back disorder.

During the March 2017 Board hearing, the Veteran alleged that his service-connected radiculopathy of left lower upper extremity and residuals of  dislocated left shoulder with degenerative joint disease have gotten worse since during the appeal period. Based on the alleged worsening of the Veteran's radiculopathy of left lower upper extremity and residuals of dislocated left shoulder with degenerative joint disease, the Board finds that VA examinations are warranted to assess their current severity. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for any psychiatric disorder complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Arrange for the Veteran's Representative to be copied on all exam notices so that they may assist the Veteran in attending the examinations.

3. After associating all newly acquired records with the claims file, schedule the Veteran for a VA psychiatric examination in regard to entitlement to service connection for an acquired psychiatric disorder. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. 

The examiner is requested to provide the following opinions:

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran  has an acquired psychiatric disorder related to, or aggravated by, his military service;

b.) whether it is at least as likely as not that the Veteran's acquired psychiatric disorder is caused or aggravated (worsened) by any of his service-connected disabilities. 

Any opinion should include a complete rationale. 

4. Schedule the Veteran for a VA medical examination with the appropriate clinician to determine the current severity of his radiculopathy of left lower upper extremity and residuals of dislocated left shoulder with degenerative joint disease. The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. Provide findings as to the range of motion of the left shoulder, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. If possible a comparison of range with the opposite undamaged joint should be made.

In addition to reporting the objective test results, the examiner should fully describe the Veteran's lay accounts of functional effects caused by the above disabilities in the final report of the evaluation, such as those impacting his daily activities and employability.

5. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If any of the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




